EXHIBIT C
Document title:            Monti Antonio : Sublitech Americas Inc.

Capture URL:               http://store.sublitechamericas.com/equipment-heat-presses-monti-antonio

Captured site IP:          50.62.246.1

Page loaded at (UTC):      Tue, 13 Aug 2019 20:04:10 GMT

Capture timestamp (UTC):   Tue, 13 Aug 2019 20:04:45 GMT

Capture tool:              v6.11.2

Collection server IP:      54.174.78.137

Browser engine:            Chrome/70.0.3538.77

Operating system:          Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                2

Capture ID:                4b5af6ad-4a78-48b1-ba6c-7ca19287bd44

User:                      pb-mlyon




                                              amM2Lufw8QoGf2GbxJh8hy
Document title: Monti Antonio : Sublitech Americas Inc.
Capture URL: http://store.sublitechamericas.com/equipment-heat-presses-monti-antonio
Capture timestamp (UTC): Tue, 13 Aug 2019 20:04:45 GMT                                 Page 1 of 1
Document title:            Monti Antonio : Sublitech Americas Inc.

Capture URL:               http://store.sublitechamericas.com/equipment-heat-presses-monti-antonio?
                           page=2

Captured site IP:          50.62.246.1

Page loaded at (UTC):      Tue, 13 Aug 2019 20:17:05 GMT

Capture timestamp (UTC):   Tue, 13 Aug 2019 20:17:17 GMT

Capture tool:              v6.11.2

Collection server IP:      54.174.78.137

Browser engine:            Chrome/70.0.3538.77

Operating system:          Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                2

Capture ID:                96187a8a-91c5-41fb-8859-b8684c4a3847

User:                      pb-mlyon




                                              owBarR1vLBvbegQ8hrM6Ln
Document title: Monti Antonio : Sublitech Americas Inc.
Capture URL: http://store.sublitechamericas.com/equipment-heat-presses-monti-antonio?page=2
Capture timestamp (UTC): Tue, 13 Aug 2019 20:17:17 GMT                                        Page 1 of 1
Document title:            Heat Presses : Sublitech Americas Inc.

Capture URL:               http://store.sublitechamericas.com/equipment-heat-presses?page=1

Captured site IP:          50.62.246.1

Page loaded at (UTC):      Tue, 13 Aug 2019 20:21:19 GMT

Capture timestamp (UTC):   Tue, 13 Aug 2019 20:21:27 GMT

Capture tool:              v6.11.2

Collection server IP:      54.174.78.137

Browser engine:            Chrome/70.0.3538.77

Operating system:          Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                2

Capture ID:                dca671a4-04ca-4a4f-a5fe-f930d431a318

User:                      pb-mlyon




                                              fwLHiujRNMXwP5cFsRHgtM
Document title: Heat Presses : Sublitech Americas Inc.
Capture URL: http://store.sublitechamericas.com/equipment-heat-presses?page=1
Capture timestamp (UTC): Tue, 13 Aug 2019 20:21:27 GMT                          Page 1 of 1
Document title:            Heat Presses : Sublitech Americas Inc.

Capture URL:               http://store.sublitechamericas.com/equipment-heat-presses?page=2

Captured site IP:          50.62.246.1

Page loaded at (UTC):      Tue, 13 Aug 2019 20:21:35 GMT

Capture timestamp (UTC):   Tue, 13 Aug 2019 20:21:42 GMT

Capture tool:              v6.11.2

Collection server IP:      54.174.78.137

Browser engine:            Chrome/70.0.3538.77

Operating system:          Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                2

Capture ID:                23759a1c-138b-4c87-bcba-42af31503060

User:                      pb-mlyon




                                              ockMp6i9xznL6xLKcMBnCC
Document title: Heat Presses : Sublitech Americas Inc.
Capture URL: http://store.sublitechamericas.com/equipment-heat-presses?page=2
Capture timestamp (UTC): Tue, 13 Aug 2019 20:21:42 GMT                          Page 1 of 1
Document title:            Monti Antonio : Sublitech Americas Inc.

Capture URL:               http://store.sublitechamericas.com/equipment-heat-presses-monti-antonio

Captured site IP:          50.62.246.1

Page loaded at (UTC):      Tue, 13 Aug 2019 20:29:21 GMT

Capture timestamp (UTC):   Tue, 13 Aug 2019 20:29:29 GMT

Capture tool:              v6.11.2

Collection server IP:      54.174.78.137

Browser engine:            Chrome/70.0.3538.77

Operating system:          Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                2

Capture ID:                3cd39964-a506-48d1-8dbd-19387d4e9672

User:                      pb-mlyon




                                              85jCkBJTVXsm7rpwGTr5nn
Document title: Monti Antonio : Sublitech Americas Inc.
Capture URL: http://store.sublitechamericas.com/equipment-heat-presses-monti-antonio
Capture timestamp (UTC): Tue, 13 Aug 2019 20:29:29 GMT                                 Page 1 of 1
